Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2016/0060728) in view of Stevens (US 1733700). 
Qi teaches a method for preparing a leach feed where an ore that contains vanadium, iron and titanium are subject to a reduction step to form a reduced ore or concentrate. Qi teaches an acid leach step in order to extract and recover vanadium (0004-0046). Qi does not teach passing the reduced ore to a ferric leach step. 
Stevens teaches a process for recovery of vanadium wherein vanadium is converted to a less soluble form in order to facilitate precipitation through treatment with a ferric compound (page 1, lines 35-58; page 2, lines 103-119). It would have been obvious to one of ordinary skill in the art at the time of the filing to introduce the ferric leach step of Stevens into the process of Qi in order to add vanadium to a ferric leach residue while iron is in the leachate in order to send the vanadium containing residue to the leach step for better recovery. The impurity of iron will be better removed and then the vanadium can be extracted separately. 
Regarding claims 3 and 8, Qi teaches a pre-reduction process using gas or hydrogen or Fe powder or sodium sulfite (claims; 0004; 0037). 
Regarding claim 6, Qi teaches a reducing temperature of 600-1000 degrees C, which overlaps the claimed range (0029). 

Regarding claim 9, Qi teaches that the iron will be converted so as to be able to further react. Therefore, it can be presumed that the iron will fall in the 50-100% range or it would have been obvious to one of ordinary skill in the art at the time of the filing to adjust the reduction to fall within this range with mere optimization of the process using routine experimentation (Embodiments).  
Regarding claims 10 and 12, Stevens teaches a ferric leach step using ferric sulphate to conduct a step at a temperature of 50 degrees (page 2). 
Regarding claims 15, 16, and 18 Qi teaches HCl leaching to produce an acid leachate with vanadium and acid leach residue. Qi teaches a concentration of HCl from 10-36% (0030, 0038, 0039). 
Regarding claims 19 and 21, Qi teaches leaching under atmospheric pressure for 1-10 hours at a temperature range of 100-150 degrees C. 
Regarding claims 20 and 22, Qi teaches a temperature and time for leaching at atmospheric pressure. It would require mere routine experimentation for one of ordinary skill in the art at the time of the invention to adjust the time and temperature for leaching under a certain pressure. 
Regarding claims 23 and 24, Qi teaches a solid to acid ratio of 1:1 to 1:10 and a concentration of the HCl by mass of 10-36%, which teaches overlapping ranges. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2016/0060728) in view of Stevens (US 1733700) as above, further in view of Martin et al. (CA 1047255 A). 
Qi and Stevens do not teach the ratio of stoichiometric amount of carbon required for iron reduction. Martin teaches reduction of ores that contain iron oxides. The ratio is 1:20 to 1:2 (abstract). The range will overlap the claimed stoichiometric and mass ratios. Therefore, it would have been obvious based on the teaching in Martin to substitute the coke of Martin for the carbon based reductant taught in Qi with an expectation of success in effectively reducing the iron in the ore. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
s 11, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732